Per Curiam: This is a special assessment proceeding instituted to pay the cost of curbing and paving Ash-land avenue from Fifty-ninth street to Sixty-third street. The plaintiffs in error claim the ordinance in the case at bar is void for uncertainty. On the other hand, it is submitted that the ordinance attached to the petition did not become a part of the record because not preserved by bill of exceptions, and is therefore not before this court for review. The same question arose in Foss v. City of Chicago, 184 Ill. 436, and we there held, where the ordinance was attached to the petition it became a part of the record without being preserved by bill of exceptions. The decision in that case is conclusive here, and for the reasons there stated the judgment will be reversed and the cause remanded. Reversed and remanded.